Title: From Benjamin Franklin to Thomas Darling and Nathan Whiting, 25 November 1754
From: Franklin, Benjamin
To: Darling, Thomas,Whiting, Nathan


Gentlemen
Boston, Nov. 25. 1754
I hoped to have had the Pleasure of seeing you at New Haven long before this time, but the Sickness of my Fellow Traveller Mr. Hunter, and various Accidents have hitherto prevented: I hope however to be there in three or four Weeks at farthest.
I suppose you long since received the Press, Types and Stationary I ordered into your Care. My Nephews that are Printers having one after the other changed their Minds, and chusing to continue where they are, the one at Antigua, and the other at Newport; I must provide another Hand for your Place. In the meantime, Mr. Parker of New York will come I believe and make trial this Winter. If he likes the Place, perhaps he may continue. So please to deliver him the whole when he arrives with you.
Please to present the enclos’d Sermon with my Respects to Mr. Clap. And I would farther request your Delivery of the enclos’d Letter to Mr. Holt, a Gentleman I suppose to be now in your Town.
With great Respect, I am, Gentlemen, Your obliged humble Servant
B Franklin
Messrs. Darling and Whiting
 Endorsed: Benja Franklin Letter
